Citation Nr: 1120732	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-37 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961.

This appeal comes before the Board of Veterans' Appeals (Board) from November 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In March 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran submitted additional evidence in support of his claims accompanied by a waiver of RO consideration.

As an introductory matter, the Board acknowledges that, in the course of his March 2011 Travel Board hearing testimony, the Veteran offered testimony regarding the issue of service connection for an acquired psychiatric disorder.  The Board observes that service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), was denied by a May 2009 rating decision and that, although the Veteran filed a timely notice of disagreement, he did not file a substantive appeal with respect to that issue.  Thus, as the Veteran did not perfect his appeal of the claim for service connection for an acquired psychiatric disorder, that matter is not in appellate status.  38 C.F.R. § 20.202 (2010).  Inasmuch as the RO has not taken any action to indicate to the Veteran that the issue of service connection for a psychiatric disorder remains on appeal and it took steps to close the appeal by not certifying it to the Board, the requirement that there be a substantive appeal is not waived.  Accordingly, the Veteran's March 2011 testimony regarding his psychiatric disorder will be interpreted as an application to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD.  As that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a compensable rating for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

FINDING OF FACT

The Veteran's current left knee disability first manifested after his separation from service and is unrelated to his service or to any incident therein.


CONCLUSION OF LAW

The Veteran's current left knee disability was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2010). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the Board, contends that his current left knee disability was caused by his active military service.  Specifically, he asserts that his current left knee disability is related to a left knee injury sustained during basic training doing squat jumps.  The Veteran reports that he did not seek treatment for the disability in service, but instead self-treated with over-the-counter pain medications and by putting weight on his right knee.  The Veteran has testified that since service, he has experienced symptoms of pain, giving way, and swelling. 

The Veteran's service medical records are negative for complaints or clinical findings related to the left knee.  During separation examination in February 1961, the Veteran's lower extremities were found to be normal and the Veteran specifically denied a history of a "trick" or locked knee, arthritis, or any other joint deformity.  As examination at separation from service did not reveal any knee problems, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's service connection claim.  38 C.F.R. § 3.303(b) (2010).

While the Veteran asserts that he has suffered from left knee symptoms since active service, the first clinical evidence of record related to any left knee disability is in May 2006, at which time the Veteran complained of unspecified knee pain rated as 4 out of 10.  The first clinical evidence specific to the left knee is in December 2008, at which time the Veteran reported knee symptoms of pain, giving way, and stiffness, with no recent history of trauma.  Physical examination of the left knee was negative for effusion or laxity.  The Veteran's VA primary care physician assessed degenerative joint disease of the left knee and recommended over-the-counter non-steroidal anti-inflammatories and Darvocet.  An X-ray was also ordered and an orthopedic referral was suggested if the Veteran's symptoms were not better in one month.  In June 2009, the Veteran received an injection in his left knee for swelling and pain present since the year prior.

In July 2009, the Veteran was referred for VA orthopedic treatment during which he reported chronic knee pain and intermittent swelling in both knees with good relief of his symptoms with ibuprofen.  He reported that his problems went back to his basic training days.  He denied use of assistive devices and reported modification of his activities when necessary.  X-rays showed osteoarthritic changes in the lateral compartments of the femoral tibial joint, greater on the left than the right.  An August 2009 MRI revealed severe, complex tearing of the medial meniscus; a tear of the distal anterior cruciate ligament (ACL); chondromalacia of low grade at the lateral compartment, intermediate grade at the medial compartment, and high grade at the patellofemoral compartment; abnormal edematous signal about the proximal tibia; and, small joint effusion with a small/moderate popliteal cyst and prepatellar edema of unspecified etiology.  Thereafter, the Veteran continued to complain of knee pain and October 2009 imaging of the left knee showed extensive chondrocalcinosis of the medial and lateral meniscus and moderate-to-advanced osteoarthritis of the patellofemoral joint.  In April 2010, the Veteran underwent a left knee arthroscopy and partial menisectomy for left knee medial compartment degenerative changes and a lateral meniscus tear.

The Board finds that the competent evidence of record does not show that the Veteran's current left knee disability was caused or aggravated by the reported left knee injury in service or any other aspect of his active service.

The Board acknowledges that the Veteran told the VA orthopedic physician that his left knee problems went "way back to his basic training days," and that account was included in the physician's July 2009 treatment notes.  That transcribed statement from the Veteran, however, is tantamount to information recorded by a medical examiner, unenhanced by additional medical comment by that examiner.  Therefore, it does not constitute competent medical evidence.  Bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  There is no objective evidence of record to suggest that the Veteran injured his left knee in service, was treated for any left knee disability during service, or was treated for left knee symptoms post service until May 2006.  Because the account of ongoing symptoms contained in the July 2009 VA physician's notes appears to have been based solely on the Veteran's unsubstantiated statements, it is no more probative than the facts alleged by the Veteran himself.  Swann v. Brown, 5 Vet. App. 229 (1993).  The Board also finds it significant that, despite having sought prior medical treatment for the left knee, the Veteran did not specifically relate his left knee symptoms to active service during medical treatment until after he had filed a claim for service connection for a left knee disability.  Moreover, neither the July 2009 VA orthopedic physician nor the Veteran's VA primary care physician, who has also treated the Veteran for his left knee disability, has opined on when the Veteran's currently diagnosed left knee disability began, or offered a medical rationale linking that disability to his period of active service.  Therefore, the Board finds the competent medical evidence does not relate the Veteran's current left knee disability to service.

Additionally, while the Veteran testified before the Board that he had experienced chronic left knee symptoms since service, that account is contradicted by an absence of evidence showing treatment, complaints, or clinical findings related to any left knee disability prior to May 2006.  The Board considers it significant that the first evidence of any complaints or clinical findings of left knee problems is dated more than 45 years after the Veteran's discharge from service.  Moreover, private medical records show treatment for a right knee disability in April 2003 but are negative for complaints related to the left knee, and VA medical records dated prior to May 2006 show that the Veteran had a steady gait, ambulated well and without assistance, tried to stay busy and "not sit around," and was involved in activities such as gardening, hunting, and "mess[ing] around outside."  In view of the lengthy period without complaints or clinical findings related to the left knee, there is no evidence of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the competent evidence does not suggest a nexus between any aspect of the Veteran's active service and his current left knee disability.  There is no evidence of complaints or treatment regarding any left knee problems during the Veteran's period of active service.  The Board finds that the absence of treatment for a left knee disability in service and the normal findings at separation are more probative and persuasive than the Veteran's statements over 45 years later that he sustained injury to his left knee in service.  A recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the negative service medical records is deemed significant.  Although the Veteran has offered reasons for not seeking treatment for his left knee in service, the Board points out that the Veteran sought treatment throughout service for other conditions such as colds and a finger injury.  In addition, the Board observes that since no left knee arthritis was diagnosed within one year of service separation, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2010).
The Board has considered the Veteran's assertions that his left knee disability is related to his period of active service.  Lay evidence is one type of evidence that the Board must consider when a Veteran's claim seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  The Veteran is competent to testify as to an in-service injury, and as to the presence of post-service left knee pain and associated symptoms, and his testimony in that regard is considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that the Veteran relates his currently diagnosed left knee disability and related symptoms to service, his assertions are not probative.  As a lay person, the Veteran is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current symptoms and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

In sum, the weight of the credible evidence demonstrates that the Veteran's left knee disability first manifested many years after his period of active service and is not related to his active service or to any incident therein.  As the preponderance of the evidence is against the appellant's claim for service connection for a left knee disability, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in April 2009 and a rating decision in May 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the May 2010 statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  He has also been afforded the opportunity to testify at a Travel Board hearing with respect to his claim.  The Board is aware that the Veteran has not been afforded a VA examination in connection with his claim for service connection for his left knee disability.  However, because the evidence does not show any event, disease, or injury related to the left knee during service, the Board finds that a VA examination is not required in this case.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  


ORDER

Service connection for a left knee disability is denied.


REMAND

Although the Board regrets the additional delay, further development is needed with respect to the Veteran's claim for a compensable rating for bilateral hearing loss. 

The Veteran has been diagnosed with bilateral hearing loss that qualifies as disabling under VA standards.  38 C.F.R. § 3.385 (2010). 

The record shows that the Veteran was last afforded a VA audiological examination in October 2008.  At that time, he reported that his bilateral hearing loss was productive of functional impairment to the extent that he had difficulty comprehending conversational speech, especially when background noise was present.  He also reported difficulty localizing sound.  Audiological testing yielded diagnoses of mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear. 

Thereafter, the Veteran testified during his March 2011 hearing before the Travel Board that his bilateral hearing loss had worsened.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the Veteran's October 2008 audiological examination is somewhat stale, and he has indicated that his bilateral hearing loss has worsened since that time.  In view of those assertions, the Board is uncertain as to the current severity of the Veteran's hearing loss.  Accordingly, the Board finds that a new VA audiological examination is needed to fully and fairly assess the merits of the Veteran's claim. 38 C.F.R. § 3.159(c)(2) (2010).  That new VA examination should include a review of all pertinent evidence in the Veteran's claims folder.  To ensure a thorough examination and evaluation, the Veteran's service-connected disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010).  Additionally, that new examination should include specific findings regarding any functional limitations related to his service-connected hearing loss.  38 C.F.R. § 4.10 (2010). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should also discuss how the Veteran's service-connected hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010). 

2. Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


